DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Previous claim rejection made under 35 U.S.C. 103 over Kambach et al. (US 2011/0300092 A1) in view of Viala et al. (US 2011/0097289 A1), as indicated in the Office action dated July 8, 2020, is substantially maintained and modified to address the new limitation “wherein the composition is a hair dyeing composition.” 
A new rejection is made in view of further consideration. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-30, 32-33, 35, 36, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambach et al. (US 2011/0300092 A1, published on December 8, 2011, effective filing date June 4, 2010) (“Kambach” hereunder) in view of Viala et al. (US 2011/0097289, April 28, 2011) (”Viala” hereunder).
Amended claim 18 recites, “wherein the composition is a hair dyeing composition.”  The “hair dyeing composition” is defined to include pigment composition for non-permanent colouring. See published application, [0002, 0009].  Such definition of hair dyeing composition does not exclude hair mascara which comprises pigments in a film composition and used to coat and temporarily color hair. 
Kambach teaches a mascara comprising a film forming polymer, a solvent and a thickener.  The film forming polymer can be selected from polyurethane/ poly(meth)acrylate graft copolymer such as Hybridur 875 or styrene/acrylates hybrid copolymer such as Yodosol GH41F, Joncryl 88, or Syntran 5760.  See instant claims 19, 31, 32.  Examples disclose mascara formulations comprising Hybridur film former (5 wt %) and carbon black pigment (9 or 12 wt %). See instant claims 33 and 35.  Claim 36 is met as the reference also teaches using clay thickeners.  See Kambach, par. [0037-0039].  
Kambach fails to teach the at least one linear silicone copolymer of the instant claims.
Viala teaches decorative cosmetics using a particular polyurethane film forming polymer.  Such cosmetics include formulations for keratin fibers such as mascara, and also include dyes.  See [0003-0004]; Table 1.  The reference teaches also using silicone copolymers such as divinyldimethicone/dimethicone copolymer (HMW 2220) as a sensory additive to improve the sensory properties of the formulations and leave a velvety or silky feel to the applied area.  See [0203-0206]; instant claims 19-29.
Viala also teaches that such sensory additives are used in an amount up to 10 wt % by weight, more preferably up to 7 wt %.  See instant claims 30 and 38.  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Kambach and incorporate to the mascara composition a sensory additive such as divinyldimethicone/dimethicone copolymer to improve the feel of the composition when applied to the hair or eyelashes. Since the Viala teaching is applicable in mascara formulation, the skilled artisan would have had a reasonable expectation of successfully producing a stable mascara formulation with enhanced sensory effects. 
In claim 18 and 39, regarding the weight ratio of the at least one hybrid film-forming hydrophobic acrylic polymer and the at least one linear block silicone copolymer, the example in Kambach teaches using 5 wt % of the former; Viala teaches using the silicone copolymer up to 7 wt % based on the weight of the total composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The court in In re Williams held, “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See 36 F.2d 436, 438 (CCPA 1929).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
In this case, the suggested amounts of the acrylate film-forming polymer and the silicone block copolymer would be about 5 to up to about 7 wt %.  Kambach also teaches in paragraph [0035] that such film-forming polymer is used in a most preferred concentration range of about 1 to about 5 wt %.  The concentration of the linear block silicone copolymer would be greater than zero, as he reference teaches, suggests and motivates one of ordinary skill in the art to positively use the polymer to enhance a cosmetic composition.  Thus the weight ratio would be about 1-5 to greater than zero and less than about 7.  A further discovery of the optimal concentration ranges of the film-forming polymer and the sensory enhancer polymer known in mascara art, by routine experimentations, would have well within ordinary skill in the art. 
Claims 18-30, 32, 33, 35, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmelz et al. (US 8574317 B2, priority to September 3, 2010) in view of Wood et al (US 8137413 B2, priority to October 20, 2008). 
Schmelz teaches an aqueous coloring composition for human hair, the composition comprising at least one direct dye or oxidative dye and at least one dispersed particles of styrene-acrylate copolymer (e.g., interpolymer under the trade name Syntran 5905).  The suitable dyes include plant dyestuff such as henna, alkanna root, logwood powder, madder root and rhubarb powder, which are insoluble particles and meet the “pigment” limitation of the present claims.  See col. 4, lines 25 – 65.  The reference further teaches particular pigments such as synthetic mica or metal oxide such as titanium dioxide, chromium oxide, ferric oxide, etc. can be used.  See col. 11, lines 25 – 52.   Examples 1 and 3 show that the Syntran 5905 polymer is used in the amount of 0.2 wt % relative to the total weight of the composition.  The reference teaches that hair treated with prior art which contains the water insoluble polymer “colours hair excellently homogeneously and improves hair conditions in terms shine, combability and manageability” and leaves the hair soft, smooth with less fly-aways.  See col. 1, lines 45 – 52.   See also Example 1 for the results of using the invention comprising Syntran 5905 polymer.    
Schmelz fails to teach the at least one linear block silicone copolymer of the present claims. 
Wood teaches a composition for coloring human hair, the composition comprising an aqueous emulsion of divinyldimethicone/dimethicone copolymer available from Dow Corning under the trade name DC HMW2220, and at least one oxidative dye precursor and optionally at least one coupling agent.  The reference further teaches that the hair treated with the invention resulted in soft, significantly more shine, brilliance and vibrancy than comparative treatment with a composition without the silicone copolymer.  See Example 1.  The reference further teaches that in a preferred embodiment direct dyes can be used; the reference also teaches using plant dyes such as henna, alkanna root, etc. See col. 5, line 53 – col. 6, line 50. Using particulate pigments such as synthetic mica and metal oxides is also suggested. See col. 12, lines 38 – 65.  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Schmelz and incorporate to the composition the aqueous emulsion of divinyldimethicone/dimethicone copolymer of Wood.  
Combining art-recognized functional equivalents for the known purposes is prima facie obvious.  See MPEP 2144.06.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)   In the present case, Schmelz and Wood are both directed to aqueous hair coloring composition for oxidative and/or direct dyes which can include pigments, and the references establish that the styrene/acrylate hybrid polymer and the linear block silicone copolymer of the present claims are well known in hair dye art to improve hair coloring and condition the hair to provide shine and texture.  Thus combining the two polymers for the known purposes would have been prima facie obvious.  
Regarding claims 18, 30, 33 and 38, Schmelz teaches using 0.2 wt % of the styrene/acrylate hybrid copolymer in the composition; Wood Examples show the silicone copolymer is used in the amount of 1 wt % based on the total weight of the composition. The weight ratio of the hybrid film-forming polymer and the linear block silicone copolymer is 0.2 and meets the limitation of instant claim 18. 
Regarding claim 39, the suggested concentration range of the hybrid film-forming hydrophobic acrylic polymer is 0.001 – 5 wt %., most preferably 0.005-1 wt %.  See Schmelz, col. 2, lines 32-35.  The suggested concentration range of the linear block silicone copolymer is 0.01-5 wt % and most preferably 0.1 – 1.5 wt %.  See Wood col. 2, lines 29 – 38.   It is well settled in patent law that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, since both references teach the expected benefits of the polymers in hair coloring compositions and recommended concentration ranges, optimizing the concentrations and the ratio of the two polymers by routine experimentations would have taken ordinary skill in the art.   
Regarding claims 19-29, Wood describes the aqueous emulsion of divinyldimethicone/dimethicone copolymer in col. 1, line 33 – col. 2, line 47.  
Regarding claim 32, the dispersed particles of styrene-acrylate copolymer disclosed in Schmelz meets the limitation. 
Regarding claim 35, Schmelz teaches that synthetic mica coated with at least metal oxide or oxides can be used form 0.001 to 10 wt %.  See col. 11, lines 33-40. 


Response to Arguments
Applicant's arguments filed on November 9, 2020 have been fully considered but they are not persuasive.  
Applicant argues that Viala teaches away from using the acrylate polymers of Kambach, but the former generally refers to previously known “polymers based on acrylates or vinylpyrrolidones”.  There is no specific reference to the hybrid polyurethane/ poly(meth)acrylate graft copolymer such as Hybridur 875 or styrene/acrylates hybrid copolymer such as Yodosol GH41F, Joncryl 88, or Syntran 5760, which are the film forming polymers of Kambach.  
Applicant also argues that the presence of wax in Kambach renders the mascara composition unsuitable as a hair dye, as the viscous composition is intended for lengthening or thickening eyelashes and would not easily apply to hair and the high amount of wax would even interfere with deposition of the dye molecules onto the strands of hair.  However, as indicated in the rejection above, the scope of the hair dye composition in this case includes pigment composition which renders temporary coloring, and the scope of the present invention does not exclude the temporary coloring composition for eyelashes with the pigment composition of Kambach and Viala.  Examiner also respectfully disagrees with that the presence of wax or viscosity renders the disclosed mascara unsuitable as hair dye, as mascara is intended to deposit pigments with the aid of film composition, which is not different from the pigment dyeing as described in the present specification. 
Applicant’s arguments regarding unexpected results have been addressed in the addressed in the advisory action dated December 23, 2020.  Examiner’s response is reproduced here:
Applicant argues that combining the two polymers of the present invention results unexpected synergistic effects of color persistence after washing with shampoo.  
Declaration-1, filed on May 14, 2018 shows that a gray hair lock which was treated a pigmented composition comprising the claimed linear block silicone copolymer (HMW 2220) and the claimed aqueous dispersion of particles of at least one hybrid film-forming hydrophobic acrylic polymer (Syntran 5760) showed less change of colorimetric measurements (ΔE 7.82) after washed twice with shampoo, as compared to the hair was treated with a similar composition comprising HMW 2220 but no Syntran 5760 (ΔE 18.78). 
Declaration-2, filed on April 2, 2020, shows that a gray hair lock which was treated a pigmented composition comprising HMW 2220 and Syntran 5760 showed less change of colorimetric measurements (ΔE 8.98) after washed once with shampoo, as compared to the hair treated with a similar composition containing HMW 2220 but no Syntran 5760 (ΔE 32.14).
The specification also shows a similar comparison which shows that the color change of an inventive composition results in ΔE value of 1.82, as compared to ΔE 21.29 after one wash.  
	However, the issue is whether such differences are expected, and whether evidence of record establishes synergistic combination of the two film-forming polymers.  As indicated throughout the prosecution, the Syntran 5760 hybrid polymer is known for adhesion and water resistance before the time of the present invention.  See Cosmetics Business (April 8, 2011).  Applicant argues that such disclosure does not suggest resistance to shampoo or to the pigments included in the composition.  Examiner respectfully disagrees, as it would have been obvious that the adhesive film-forming composition would better protect the pigments contained in the film composition, and the formed film would better adhere to the treated hair.  It would have been obvious that the film forming composition with good adhesiveness would have good persistence against mechanical or chemical treatment.  Furthermore, while the evidence of record indicates that adding Syntran 5760 to a coloring composition comprising the linear block silicone copolymer enhances color persistence after 1-2 wash with shampoo, it is not clear whether such improvement is a synergistic effect of combination of the two film-forming polymers. 
  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617